



AMENDMENT TO CREDIT AGREEMENT


THIS AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of September 21,
2020 (the “Effective Date”), is made by and among FACTSET RESEARCH SYSTEMS INC.
(the “Borrower”), PNC BANK, NATIONAL ASSOCIATION, as the Administrative Agent,
and the LENDERS party hereto, with respect to that certain Credit Agreement,
dated as of March 29, 2019 (the “Credit Agreement Date”), by and between the
Borrower, the Administrative Agent, the Lenders party thereto and the Guarantors
party thereto (as amended, restated, modified and otherwise supplemented from
time to time, the “Credit Agreement”).


W I T N E S S E T H:


WHEREAS, the Borrower has requested, and the Administrative Agent and Lenders
signatory hereto have agreed, to amend certain provisions of the Credit
Agreement as further described herein.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:


§1. Definitions. Capitalized terms used herein without definition that are
defined in
the Credit Agreement shall have the same meanings herein as therein.


§2. Representations and Warranties. The Borrower hereby represents and warrants
to the Administrative Agent and Lenders that all of the representations and
warranties made by the Borrower in the Credit Agreement or any other Loan
Document are true in all material respects (without duplication of any
materiality standard set forth in any such representation or warranty) on and as
of the date hereof, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct in all material respects (without duplication of any
materiality standard set forth in any such representation or warranty) as of
such earlier date, and except that the representations and warranties contained
in Sections 6.5(a) and (b) of the Credit Agreement shall be deemed to refer to
the most recent statements furnished pursuant to Sections 8.1 and 8.2,
respectively, of the Credit Agreement.


§3. Conditions Precedent. The effectiveness of the amendments set forth in §4 of
this Amendment shall be subject to the satisfaction of each of the following
conditions precedent:


(a) Representations and Warranties. All of the representations and warranties
made by the Borrower herein, whether directly or incorporated by reference,
shall be true and correct in all material respects on and as of the Effective
Date except as provided in §2 hereof.


(b) No Default. There shall exist no Default on and as of the Effective Date.





--------------------------------------------------------------------------------



(c)     Legal Fees. In accordance with Section 12.3 of the Credit Agreement, the
Borrower shall have paid all reasonable and documented fees, charges and
disbursements of counsel to the Administrative Agent (directly to such counsel
if requested by the Administrative Agent) in connection with the preparation,
negotiation, execution and delivery of this Amendment to the extent invoiced on
or prior to the Effective Date (and if not so invoiced, the Borrower shall pay
same upon later invoicing).


(d)      Delivery of this Amendment. The Borrower, the Administrative Agent and
the Required Lenders shall have executed and delivered this Amendment.


§4.     Amendments to the Credit Agreement. Effective as of the Effective Date,
the Credit Agreement is hereby amended as follows:


(a)      Section 1.1 of the Credit Agreement. The following definition is hereby
added to Section 1.1 of Credit Agreement to appear in the proper alphabetical
order:


“Minority Owned Venture means any Investment in a Person that is not a
Subsidiary.”


(b)      Section 9.2(c)(iv) of the Credit Agreement. Section 9.2(c)(iv) of the
Credit Agreement is hereby amended and restated in its entirety to read as
follows:


“(iv) so long as no Potential Default has occurred and is continuing or would
result             from such Investment, additional Investments by the Borrower
in its Subsidiaries and in Minority Owned Ventures.”


(c) Schedule 6.13 to the Credit Agreement. Schedule 6.13 to the Credit Agreement
is hereby amended to include under subsection (b) thereof reference to the
following Minority Owned Ventures, which were in effect as of the Credit
Agreement Date, as if such Minority Owned Ventures were included in such
Schedule as of the Credit Agreement Date:


“(i)     Quantopian Inc. – $15,000,000.00 Investment made August 2018 in the
form of a Convertible Promissory Note, which subsequently converted to preferred
stock on August 1, 2020; and


(ii)     Morado Venture Partners III, L.P. – capital commitment made June 2017
of up to $5,000,000.00, of which an aggregate of $750,000.00 was contributed as
of the Credit Agreement Date and an aggregate of $1,500,000.00 was contributed
as of the Effective Date.”


For the avoidance of doubt, the Administrative Agent and the Lenders hereby
agree that said Minority Owned Ventures are expressly permitted under the Credit
Agreement, and waive any potential non-compliance with, or breach of, the Credit
Agreement that could have arisen from the existence of said Minority Owned
Ventures.



--------------------------------------------------------------------------------





§5.     Miscellaneous Provisions.


(a)     Except as otherwise expressly provided by this Amendment, all of the
respective terms, conditions and provisions of the Credit Agreement and the
other Loan Documents shall remain the same. The Credit Agreement, as amended
hereby, shall continue in full force and effect, and this Amendment and the
Credit Agreement shall be read and construed as one instrument.


(b)     THIS AMENDMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION
(WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR
RELATING TO THIS AMENDMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.


(c)     This Amendment may be executed in any number of counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Amendment by facsimile or other electronic imaging means (e.g. “pdf” or “tif”)
shall be effective as delivery of a manually executed counterpart of this
Amendment.


[Remainder of page intentionally left blank.]













































--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto, by their officers thereunto duly
authorized, have executed this Amendment as of the day and year first above
written.


BORROWER:


FACTSET RESEARCH SYSTEMS INC.


By: /s/ HELEN SHAN
Name: Helen Shan
Title: EVP & CFO








































































--------------------------------------------------------------------------------









PNC BANK, NATIONAL ASSOCIATION, as a
Lender, the Swing Loan Lender, the Issuing Lender
and as the Administrative Agent






By: /s/ ROBERT NOVAK
Name: Robert Novak
Title: Vice President









































































--------------------------------------------------------------------------------









BANK OF AMERICA, N.A., as a Lender


By: /s/ TIMOTHY B. CURTIN
Name: Timothy B. Curtin
Title: Senior Vice President

















































































--------------------------------------------------------------------------------









HSBC BANK USA, NATIONAL
ASSOCIATION, as a Lender


By: /s/ PETER I. SANCHEZ
Name: Peter I. Sanchez
Title: Managing Director





